--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.2
 
SECURED PROMISSORY NOTE
 


 
Date:  March 21, 2008
$10,000,000.00



 
FOR VALUE RECEIVED, the undersigned, Chapeau, Inc., a Utah corporation (the
“Borrower”), promises to pay to the order of TEFCO, LLC, a Virginia limited
liability company (the “Lender”), at such address as the Lender may specify in
writing, the principal sum of TEN MILLION DOLLARS ($10,000,000.00) (the “Loan
Amount”), or if less, the aggregate unpaid principal amount outstanding, with
interest until maturity, whether by acceleration or otherwise, in an amount per
annum as may be calculated from time to time pursuant to Section 3 below
(“Interest”). Prior to the date of this Note, Lender made the following advances
(each, an “Advance” and, collectively, the “Advances”) to Borrower on the
following dates (each, and “Advance Date”):
 

   
Amount of Advance
 
Date of Advance     
             
$2,500,000
 
December 20, 2007
             
$   500,000
 
January 25, 2008    
             
$   500,000
 
February 1, 2008    
             
$   500,000
 
February 11, 2008  
             
$1,000,000
 
February 19, 2008  
             
$   500,000
 
February 25, 2008  
             
$1,300,000
 
March 6, 2008        
         
Total:
 
$6,800,000
   



 
 On the date of issuance of this Note, THREE MILLION TWO HUNDRED THOUSAND
DOLLARS ($3,200,000) shall be disbursed by Lender to Borrower (the “Final
Disbursement”), for an aggregate disbursement, inclusive of all of the Advances,
of TEN MILLION DOLLARS ($10,000,000).  Notwithstanding anything set forth in
this Note to the contrary, for the purposes of calculating Interest, this Note
shall be deemed outstanding in the amount of the Advances set forth above as of
their respective Advance Dates, and with respect to any advances made on or
after the date first written above, as of the date actually advanced.
 
 
 
1

--------------------------------------------------------------------------------

 

1.
The principal amount payable under this Note shall be the Loan Amount, less
principal payments actually received by the Lender after the date hereof.

 
2.
The books and records of the Lender shall be the best evidence of the principal
amount and the unpaid Interest owing at any time under this Note and shall be
conclusive absent manifest error.

 
3.
As of the first Advance Date, Interest shall accrue on the principal balance
outstanding from time to time under this Note until such principal balance is
paid in full.  The Borrower shall make regular quarterly payments in arrears of
all accrued and unpaid Interest, until the Maturity Date (as defined below) when
all amounts outstanding under this Note shall be due and payable in full.

 
 
a.
Commencing on the 1st day of April, 2008 and continuing on each quarterly
anniversary thereafter, until and including the Maturity Date, at which time the
unpaid principal balance of the Note then outstanding shall be payable in full
in cash; all payments of Interest accrued under this Note shall be payable in
that number of shares of Common Stock  determined as follows (the “Shares”): (i)
(A) the principal balance in question multiplied by (B) 0.17, with such product
then multiplied by (ii)(A) the number of days in the period for which the
principal balance in question was outstanding divided by (B) 365, and with such
amount then divided by (iii) the volume weighted average closing price of one
share of Common Stock on the over-the-counter bulletin board, or such other
exchange, market or listing service on which shares of Common Stock trade
subsequent to the date of this Note, over the quarterly period in question.

 
 
b.
The calculation of Interest hereunder shall be made without setoff or
counterclaim, within 5 business days of April 1, 2008 and within 5 business days
following each quarterly anniversary thereafter until the Maturity Date,
provided that, in each instance, the payment of such Shares shall occur within 5
business days of the calculation thereof.

 
4.
All payments in cash under this Note shall be in immediately available United
States funds.  If any payment of principal or Interest under this Note shall be
payable on a day other than a business day such payment shall be extended to the
next succeeding business day and Interest shall be payable during such extension
in the manner set forth above. “Maturity Date” means March 21, 2010 unless paid
or prepaid in full or otherwise accelerated in accordance with the terms of the
Agreement and this Note.

 
5.
The principal amount hereof that is outstanding at any time may be prepaid in
cash at such time, in whole or in part, together with any Interest accrued
thereon, without penalty or premium upon thirty (30) days prior written notice
to the Lender.

 


 

 
2

--------------------------------------------------------------------------------

 

6.
If this Note is not paid when due, the Lender may, at its election, and upon
written notice to the Borrower, do any one or more of the following: (1) declare
all obligations under this Note immediately due and payable; and (2) exercise
any one or more of the rights and remedies granted to the Lender under the terms
of that certain Turnkey Project Acquisition, Loan and Security Agreement dated
as of an even date herewith (the “Agreement”) by and between the Borrower and
the Lender, this Note and/or applicable law. Capitalized terms not otherwise
defined herein shall have the meanings therefor, as set forth in the Agreement.

 
7.
This Note shall be secured by a first priority security interest in the
Collateral, as further set forth in the Agreement. The Lender shall have such
rights and remedies with respect to the Collateral as are set forth in the
Agreement or otherwise available under the provisions of the Uniform Commercial
Code in the applicable jurisdiction, in addition to all other rights and
remedies existing at law, in equity, or by statute or provided in this Note,
which may be exercised without notice to, or consent by, the Borrower.

 
8.
The Borrower waives presentment, demand, protest, notice of dishonor, notice of
demand or intent to demand, notice of acceleration or intent to accelerate, and
all other notices and agrees that no extension or indulgence of the Borrower or
release, substitution or non-enforcement of any security, or release or
substitution of the Borrower, any guarantor or any other party, whether with or
without notice, shall affect the obligations of the Borrower.

 
9.
Upon commencement of any bankruptcy, reorganization, arrangement, adjustment or
debt, relief of debtors, dissolution, insolvency, receivership or liquidation or
similar proceeding of any jurisdiction relating to the Borrow, all amounts owed
by the Borrower to the Lender shall become immediately due and payable without
presentment, demand, protest or notice of any kind in connection with this Note.

 
10.
The Borrower agrees to reimburse the holder or owner of this Note for any and
all costs and expenses (including without limitation reasonable attorneys’ fees)
incurred in collecting or attempting to collect on this Note or incurred in any
other matter or proceeding relating to this Note.

 
11.
This Note shall be interpreted and the rights and liabilities of the parties
hereto determined in accordance with the internal laws and decisions of the
State of California without regard to conflict of law principles. THE BORROWER
HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF THE STATE AND
FEDERAL COURTS LOCATED IN LOS ANGELES COUNTY, CALIFORNIA WITH RESPECT TO ANY
LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
NOTE AND HEREBY WAIVES ANY OBJECTION TO SUCH FORUM BASED ON FORUM
NON-CONVENIENS. IN ADDITION, THE LENDER AND THE BORROWER HEREBY WAIVE TRIAL BY
JURY IN ANY ACTION OR PROCEEDING WHICH PERTAINS DIRECTLY OR INDIRECTLY TO THIS
NOTE.

 


 

 
3

--------------------------------------------------------------------------------

 

12.
Each provision of this Note shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Note
shall be prohibited by or invalid under applicable law, such provision shall be
ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Note. Whenever in this Note reference is made to the Lender or the Borrower,
such reference shall be deemed to include, as applicable, a reference to their
respective successors and assigns; provided however, that the obligations of the
Borrower hereunder shall not be assignable or otherwise transferable without the
prior written consent of the Lender. The provisions of this Note shall be
binding upon the Borrower and its successors and assigns and shall inure to the
benefit of the Lender and its successors and assigns. The Borrower’s successors
and assigns shall include, without limitation, a receiver, trustee or debtor in
possession of or for the Borrower.

 
13.
The Borrower acknowledges and agrees that there are no contrary agreements, oral
or written, establishing a term of this Note and agrees that the terms and
conditions of this Note may not be amended, waived or modified except in a
writing signed by an officer of the Lender expressly stating that the writing
constitutes an amendment, waiver or modification of the terms of this Note.

 
14.
THE MAXIMUM INTEREST RATE PAYABLE PURSUANT TO THIS NOTE SHALL NOT EXCEED THE
HIGHEST APPLICABLE USURY CEILING.

 
15.
Notwithstanding anything contained herein to the contrary, any claim, dispute,
or controversy of whatever nature arising out of or relating to this
Note,  including, without limitation, any action or claim based on tort,
contract, or statute or concerning the interpretation, effect, termination,
validity, performance, and/or breach of this Note (“Claim”), shall be resolved
by final and binding arbitration before one (1) arbitrator (the “Arbitrators”)
selected from and administered by JAMS in accordance with its then existing
arbitration rules or procedures regarding commercial or business disputes.  The
arbitration shall be held in Los Angeles, California.

 
(a)                      Depositions may be taken and full discovery may be
obtained in any arbitration commenced under this provision.
 
(b)                      The Arbitrator shall, within fifteen (15) calendar days
after the conclusion of the arbitration hearing, issue a written award and
statement of decision describing the essential findings and conclusions on which
the award is based, including the calculation of any damages awarded.  The
Arbitrator shall be authorized to award compensatory damages, but shall not be
authorized (i) to award non-economic damages, such as for emotional distress,
pain and suffering, or loss of consortium, (ii) to award punitive damages, or
(iii) to reform, modify, or materially change this Note or any other agreements
contemplated hereunder, provided that the damage limitations described in parts
(i) and (ii) of this sentence will not apply if such damages are statutorily
authorized.  The Arbitrator also shall be authorized to grant any temporary,
preliminary, or permanent equitable remedy or relief he or she deems just and
equitable and within the scope of this Note, including, without limitation, an
injunction or order for specific performance.
 


 

 
4

--------------------------------------------------------------------------------

 

(c)                      Each party shall bear its own attorney’s fees, costs,
and disbursements arising out of the arbitration and shall pay an equal share of
the fees and costs of the Arbitrator, provided that the Arbitrator shall be
authorized to determine whether a party is the prevailing party, and if so, to
award to that prevailing party reimbursement for its reasonable attorneys’ fees,
costs and disbursements (including, for example, expert witness fees and
expenses, photocopy charges, travel expenses, etc.), and/or the fees and costs
of the Arbitrator.  Each party shall fully perform and satisfy the arbitration
award within 15 days of the service thereof.
 


 
IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed as of
the date first set forth above.
 

 
“BORROWER”
     
Chapeau, Inc.,
 
a Utah corporation
 
By: /s/ Guy. A. Archbold                                      
 
Name:  Guy A. Archbold, Chief Executive Officer



 


 


 


 


 


 
 
 


5


--------------------------------------------------------------------------------